Broyles, C. J.
This is the third appearance here of this case. When the case first came to this court the judgment of the trial court was reversed because of error in repelling certain evidence offered by the defendant, and in directing a verdict for the plaintiff. 17 Ga. App. 425 (87 S. E. 602). On its second appearance, the judgment of the lower court was reversed because of error in admitting certain evidence offered by the defendant, and in directing a verdict for the defendant. 20 Ga. App. 493 (93 S. E. 107). Hpon the trial now under review the case was submitted to the jury, and the verdict in favor of the plaintiff, with the exception of the finding for attorney’s fees, was authorized by the evidence. The only assignment of error in the bill of ex*258ceptions is upon the overruling of the motion for a new trial, and the motion contained only the usual general grounds. If the plaintiff, when the remittitur from this court is made the judgment of the lower court, will write off $23.64 — the amount found for attorney’s fees, the judgment will be affirmed; otherwise it will be reversed.
The costs of the writ of error are taxed against the defendant in error.

Judgment affirmed, on condition.


Luke and Bloodworth, JJ., concur.